DETAILED OFFICE ACTION

Applicant's species elections of A. 300 mg; and B. a patient having active AS, filed on 11 February 2022 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Upon further consideration, the species election requirements A. and C. as set forth in the last Office Action are withdrawn.  
Currently, claims 1-24 are pending, and claims 1-6, 10-13 and 17-24 are under consideration. Claims 7-9 and 14-16 are withdrawn from further consideration as being drawn to a non-elected species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 3/20/2020, … is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications of 16/439,423 filed 6/12/2019; 15/654,854 filed 7/20/2017; and 13/877,585, which is a national stage entry of PCT/EP11/ 69476 with the international filing date of 11/04/2011, which claims priority from U.S. provisional application 61/410,533 filed 11/05/2010, which is acknowledged.

Claims
Claim 1 is objected to for the following informalities, appropriate correction is required for each item:
Claim 1 recites “i) an immunoglobulin variable heavy (VH) domain … and an immunoglobulin variable light (VL) domain …”; the following is suggested: “i) an immunoglobulin heavy chain variable domain (VH) … and an immunoglobulin light chain variable domain …” (see specification, page 10, lines 6-9, for example).  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-7 and 10 of U.S. Patent No. 9,744,234.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claims 2, 3, 5-7 and 10 of ‘234 patent are drawn to a method of treating AS or active AS by subcutaneously administering five doses of about 150 mg of an IL-17 antibody weekly; and monthly or every 4 weeks thereafter; wherein the antibody comprises the same VH/VL or CDRs (claim 2) as that recited in the present claim 1, or the antibody is secukinumab (claims 3, 5, 6 and 

Claims 1-6, 10-13 and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8 and 17-22 of copending Application No. 17/545,894 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the similar reasons above.  
Claims 1-3, 5-8 and 17-22 of ‘894 application are drawn to a method of treating AS or active AS by subcutaneously administering five doses of about 150 mg or 300 mg of an IL-17 antibody weekly; and monthly or every 4 weeks thereafter (claims 1 and 5, for example); wherein the antibody comprises the same VH/VL or CDRs (claim 1) as that recited in the present claim 1, or the antibody is secukinumab (claims 2 and 5, for example); wherein the patient has active or moderate to severe active AS (claims 6 and 7); or wherein the method further comprises administering an NSAID or methotrexate to the patient (claim 8).  Thus, claims 1-3, 5-8 and 17-22 of ‘894 application and the present claims share the same inventive concept: treating AS with the same antibody (secukinumab) using same or similar regimens (though different in scope of the claims).  Therefore, the claims at issue are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-6, 10-13 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation "wherein the secukinumab dose is about 150 mg".  There is insufficient antecedent basis for this limitation in the claim.  The following is suggested: "wherein about 150 mg secukinumab is administered to the patient”.  Claim 10 is similarly indefinite.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/24/22